Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 12/15/2020. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification objections
4. The following typographical informalities need to be corrected. Paragraphs [0025] and [0047] of the originally filed specification need a  “.” at the end.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1, 6-9, 13, 15, 17, 18 and 20   are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Griesing et al (US 2011/0200084 A1).

    PNG
    media_image1.png
    348
    423
    media_image1.png
    Greyscale
Regarding independent claim 1, Griesing et al (US 2011/0200084 A1) teaches, An antenna test system for testing an antenna with a plurality of antenna elements (figure 1, paragraph [0021]), the antenna test system comprising: an antenna element connector for every antenna element of the antenna (two antenna 108 elements with respective wired connectors are shown in figure 1), wherein the antenna element connectors are wiredly couplable to the respective antenna elements (each of the two antennas 108 are connected to channel emulator  as shown in figure 1), a channel emulator (element 102, figure 1) comprising an antenna port for every antenna element connector and a number of test signal ports (as shown in figure 1), and a signal evaluation device (signal transmission emulator 100 connected with performance metric measurement module 106 and element 112/114, figure 1) for every one of the test signal ports that is coupled to the respective test signal port (each TX port is coupled to 102 which is connected to antenna 108 as shown in figure 1) and that in each case is configured to receive a downstream test signal from the channel emulator and to evaluate the received downstream test signal and/or to provide an upstream test signal to the channel emulator via the test signal port (paragraph [0022], The signal transmission emulator 100 functions to provide signals to the channel emulator 102. The signal transmission emulator may be specialized to emulate a particular device or type of device, or have more general capabilities to emulate the transmission of a signal that is typically received by the DUT or will be received by the DUT in some test mode for the purpose of evaluation. Devices which the signal transmission emulator may emulate or be include, but are not limited to, an actual base station device, a base station emulator, femto or pico cells, or other class of base station device, an access point, an access point emulator, and programmable signal generators),
wherein the channel emulator is configured to receive downstream signals emitted by the antenna elements at the antenna ports, and to perform a channel emulation on the received downstream signals to output on each test signal port a single respective downstream test signal (paragraph [0023]), and/or wherein the channel emulator is configured to receive upstream test signals from the respective signal evaluation devices via the test signal ports and to perform a channel emulation on the received upstream test signals and to output on each antenna port a respective upstream signal (paragraph [0023], please see TX and RX channels on element 100).

Regarding dependent claim 6, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 1.
Griesing et al (US 2011/0200084 A1) further  teaches, wherein the channel emulator comprises the signal evaluation devices, especially wherein the function of the signal evaluation devices is provided as a computer executable program (paragraphs  [0020],  [0025].

Regarding dependent claim 7, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 1.
Griesing et al (US 2011/0200084 A1) further  teaches, comprising a signal generation unit that is coupled to the antenna and is configured to provide the antenna with test signals and/or receive test signals from the antenna (paragraph [0009], [0022]).

Regarding dependent claim 8, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 1.
Griesing et al (US 2011/0200084 A1) further  teaches, comprising a synchronization evaluation unit that is coupled to the channel emulator and that is configured to determine calibration errors of the antenna (paragraph [0027]).


    PNG
    media_image1.png
    348
    423
    media_image1.png
    Greyscale
Regarding independent claim 9, Griesing et al (US 2011/0200084 A1) teaches, A method for testing an antenna (figure 1, paragraph [0021]) with a plurality of antenna elements (paragraph [0030]), the method comprising: generating an upstream signal for every one of the antenna elements of the antenna, and/or receiving a downstream signal from every one of the antenna elements of the antenna (paragraphs [0022], [0023], [0028]-[0030]), and evaluating at least the downstream test signals (paragraphs [0028]-[0030]); wherein generating comprises generating upstream test signals in a number of signal evaluation devices, and performing a channel emulation on the generated upstream test signals and providing to the antenna elements the upstream signals based on the channel emulation of the received upstream test signals (paragraphs [0023], [0028]-[0030]); wherein receiving comprises receiving the downstream signals emitted by the antenna elements, and performing a channel emulation on the received downstream signals and providing respective downstream test signals based on the channel emulation of the received downstream signals for the step of evaluating (paragraphs [0023], [0028]-[0030]).

Regarding dependent claim 13, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 20110200084 A1) further teaches, wherein performing a channel emulation and evaluating the downstream test signals is performed in a single device, especially wherein the function of evaluating the downstream test signals is provided by a computer executable program (paragraphs  [0020],  [0025]).

Regarding dependent claim 15, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 2011/0200084 A1) further teaches, comprising determining calibration errors of the antenna based on the received downstream test signals (paragraph [0027]).

Regarding dependent claim 17, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 7.
Griesing et al further  teaches, comprising synchronization evaluation unit that is coupled to the channel emulator and that is configured to determine calibration errors of the antenna (paragraph [0027]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. Claims  2-5, 10-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over   Griesing et al (US 2011/0200084 A1) and in view of Monroe (US 2014/0242914 A1). 
Regarding dependent claim 2, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 1.
Griesing et al (US 2011/0200084 A1) further  teaches, wherein the channel emulator comprises a beamforming processor that is coupled to the antenna ports and the test signal ports and that is configured to output the downstream test signals and/or to receive the upstream test signals via the test signal ports (paragraph [0023], Furthermore, the outputs of the channel emulator 102 are independently driven by different fading processes which may be random. The fading condition is characterized by multiple copies of the signal constructively or destructively adding and arriving at the DUT, so the different fading processes tend to create a more Gaussian process at the DUT and reduce limitations of capacity due to keyhole effects; Operation of the OTA test system includes generation of a data stream by the signal transmission emulator or a data stream that is fed to the signal transmission emulator. In either case the signal is processed in accordance with the desired technology transmission and transmitted to the channel emulator as indicated in step 200. The channel emulator provides a statistical representation of channel propagation conditions for evaluation of the DUT as indicated in step 202. Examples of conditions that are created and provided by channel models include multipath, correlation, and fading. Furthermore, the channel emulator provides a number of outputs which is greater than the number of TX ports of the signal transmission emulator, and the outputs of the channel emulator are independently driven by random fading processes. Multiple antennas within the test chamber are driven by those outputs (one or more fading output paths per antenna) to present the conditions to the antennas of the DUT as indicated by step 204. The multipath condition is characterized by multiple copies of the signal being received at the DUT. Moreover, the multiple copies of the signal may be received with variable delays, power and phase, paragraph [0030]. 
Griesing et al  does not explicitly recite beamforming, but this teaching of multipath condition is characterized by multiple copies of the signal being received at the DUT is understood as beamforming by the one of the ordinary skill in the art. 
Monroe (US 2014/0242914 A1) teaches a method which includes transmitting a calibration command to multiple antenna arrays. Each antenna array includes a plurality of antenna elements, a plurality of transmitter and receiver channels, and a calibration circuit comprising a calibration receiver and a calibration transmitter. The antenna arrays are connected to one another. The method also includes, for each pair of connected antenna arrays, calibrating the calibration circuits of the connected antenna arrays based on time delay differences and phase delay differences between the calibration receivers and the calibration transmitters in the pair of connected antenna arrays. In addition, the method includes calibrating the antenna elements of each antenna array using the calibrated calibration circuits (paragraph [0005]).
Monroe further teaches, an antenna array supporting MIMO and/or  beamforming is implemented on multiple independent PCBs. Similarly, a transceiver PCB that provides radio functions can be implemented on multiple independent PCBs (paragraph [0086]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing an antenna array supporting MIMO and/or beamforming, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make such a modification such that all antenna arrays have substantially the same RF phase alignment at every antenna element, as taught by  Monroe (paragraph [0133]).

Regarding dependent claim 3, Griesing et al (US 2011/0200084 A1) and Monroe (US 2014/0242914 A1) teach the antenna test system according to claim 2.
Griesing et al (US 2011/0200084 A1) further  teaches, comprising a channel profile generator (paragraphs [0025], [0030]) that is coupled to the beamforming processor and is configured to controllably provide a channel profile to the beamforming processor (paragraphs [0025], [0030]).

Regarding dependent claim 4, Griesing et al (US 2011/0200084 A1) and Monroe (US 2014/0242914 A1) teach the antenna test system according to claim 2.
Griesing et al (US 2011/0200084 A1) fails to explicitly teach, wherein the channel emulator comprises a transceiver for every antenna port, wherein the transceivers are connected between the beamforming processor and the respective antenna port.
Monroe (US 2014/0242914 A1) teaches, method for use with multiple antenna arrays is provided. Each antenna array includes a plurality of antenna elements, a plurality of transceivers, a clock recovery circuit, and a synchronization (sync) generator circuit  (paragraph [0018]).
Monroe (US 2014/0242914 A1) further teaches, In some embodiments, an antenna array supporting MIMO and/or beamforming is implemented on multiple independent PCBs. Similarly, a transceiver PCB that provides radio functions can be implemented on multiple independent PCBs [0086].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a transceiver, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make this modification for, adjusting phases of the clock and sync signals arriving at each transceiver in the antenna array such that the clock and sync signals arrive substantially edge-aligned at each transceiver, as taught by Monroe (paragraph [0018]).

Regarding dependent claim 5, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 1.
Griesing et al (US 2011/0200084 A1) fails to teach, wherein the test signal ports comprise a digital interface configured to transmit the downstream test signals and the upstream test signals, especially in the form of time-domain IQ data streams or frequency domain IQ samples.
Monroe (US 2014/0242914 A1) teaches The TX processing circuitry 215 receives analog or digital data (such as voice data, web data, e-mail, or interactive video game data) from the controller/processor 225. The TX processing circuitry 215 encodes, multiplexes, and/or digitizes the outgoing baseband data to generate processed baseband or IF signals. The RF transceivers 210a-210n receive the outgoing processed baseband or IF signals from the TX processing circuitry 215 and up-converts the baseband or IF signals to RF signals that are transmitted via the antennas 205a-205n (paragraph [0060]). In order to generate an aligned signal, clock synchronization is performed at each channel's analog-to-digital converter (ADC) plane and digital-to-analog converter (DAC) plane in order to create a fixed reference plane where data is substantially aligned (synchronized) with the clock. This is referred to as the REF synchronization plane 2105 (paragraph [0124]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a digital interface, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make such a modification to generate an aligned signal, clock synchronization is performed at each channel's analog-to-digital converter (ADC) plane and digital-to-analog converter (DAC) plane in order to create a fixed reference plane where data is substantially aligned (synchronized) with the clock. This is referred to as the REF synchronization plane 2105, as taught by  Monroe (paragraph [0124]).                              

Regarding dependent claim 10, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 2011/0200084 A1) further  teaches, wherein performing a channel emulation comprises performing a beam forming on the downstream test signals and/or the upstream test signals, wherein beam forming is especially performed based on a predefined static or dynamic channel profile (paragraph [0030], Operation of the OTA test system includes generation of a data stream by the signal transmission emulator or a data stream that is fed to the signal transmission emulator. In either case the signal is processed in accordance with the desired technology transmission and transmitted to the channel emulator as indicated in step 200. The channel emulator provides a statistical representation of channel propagation conditions for evaluation of the DUT as indicated in step 202. Examples of conditions that are created and provided by channel models include multipath, correlation, and fading. Furthermore, the channel emulator provides a number of outputs which is greater than the number of TX ports of the signal transmission emulator, and the outputs of the channel emulator are independently driven by random fading processes. Multiple antennas within the test chamber are driven by those outputs (one or more fading output paths per antenna) to present the conditions to the antennas of the DUT as indicated by step 204. The multipath condition is characterized by multiple copies of the signal being received at the DUT. Moreover, the multiple copies of the signal may be received with variable delays, power and phase). 
Griesing et al  does not explicitly recite beamforming, but this teaching of multipath condition is characterized by multiple copies of the signal being received at the DUT is understood as beamforming by the one of the ordinary skill in the art. 
Monroe (US 2014/0242914 A1) teaches a method which includes transmitting a calibration command to multiple antenna arrays. Each antenna array includes a plurality of antenna elements, a plurality of transmitter and receiver channels, and a calibration circuit comprising a calibration receiver and a calibration transmitter. The antenna arrays are connected to one another. The method also includes, for each pair of connected antenna arrays, calibrating the calibration circuits of the connected antenna arrays based on time delay differences and phase delay differences between the calibration receivers and the calibration transmitters in the pair of connected antenna arrays. In addition, the method includes calibrating the antenna elements of each antenna array using the calibrated calibration circuits (paragraph [0005]).
Monroe further teaches, an antenna array supporting MIMO and/or  beamforming is implemented on multiple independent PCBs. Similarly, a transceiver PCB that provides radio functions can be implemented on multiple independent PCBs (paragraph [0086]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing an antenna array supporting MIMO and/or beamforming, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make such a modification such that all antenna arrays have substantially the same RF phase alignment at every antenna element, as taught by  Monroe (paragraph [0133]).

Regarding dependent claim 11, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 2011/0200084 A1) fails to explicitly teach, wherein providing and receiving is performed with a transceiver for every one of the antenna elements via RF signals.
Monroe (US 2014/0242914 A1) teaches,  method for use with multiple antenna arrays is provided. Each antenna array includes a plurality of antenna elements, a plurality of transceivers, a clock recovery circuit, and a synchronization (sync) generator circuit  (paragraph [0018]).
Monroe (US 2014/0242914 A1) further teaches, In some embodiments, an antenna array supporting MIMO and/or beamforming is implemented on multiple independent PCBs. Similarly, a transceiver PCB that provides radio functions can be implemented on multiple independent PCBs [0086].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a transceiver, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make this modification for, adjusting phases of the clock and sync signals arriving at each transceiver in the antenna array such that the clock and sync signals arrive substantially edge-aligned at each transceiver, as taught by Monroe (paragraph [0018]).

Regarding dependent claim 12, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 2011/0200084 A1) fails to teach, wherein the downstream test signals and/or the upstream test signals are transmitted via a digital interface that especially transmits the downstream test signals and the upstream test signals in the form of time-domain IQ data streams or frequency domain IQ samples.
Monroe (US 2014/0242914 A1) teaches The TX processing circuitry 215 receives analog or digital data (such as voice data, web data, e-mail, or interactive video game data) from the controller/processor 225. The TX processing circuitry 215 encodes, multiplexes, and/or digitizes the outgoing baseband data to generate processed baseband or IF signals. The RF transceivers 210a-210n receive the outgoing processed baseband or IF signals from the TX processing circuitry 215 and up-converts the baseband or IF signals to RF signals that are transmitted via the antennas 205a-205n (paragraph [0060]. In order to generate an aligned signal, clock synchronization is performed at each channel's analog-to-digital converter (ADC) plane and digital-to-analog converter (DAC) plane in order to create a fixed reference plane where data is substantially aligned (synchronized) with the clock. This is referred to as the REF synchronization plane 2105 [0124].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a digital interface, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make such a modification to generate an aligned signal, clock synchronization is performed at each channel's analog-to-digital converter (ADC) plane and digital-to-analog converter (DAC) plane in order to create a fixed reference plane where data is substantially aligned (synchronized) with the clock. This is referred to as the REF synchronization plane 2105, as taught by  Monroe (paragraph [0124]).                              

Regarding dependent claim 14, Griesing et al (US 2011/0200084 A1) teaches the antenna test system according to claim 9.
Griesing et al (US 2011/0200084 A1) further teaches, comprising providing the antenna with test signals and/or receiving test signals from the antenna via a wired interface (figure 1).
Griesing et al (US 2011/0200084 A1) fails to teach, wherein the test signals comprise IQ-signals, especially wherein the test signals are provided and/or received via a CPRI interface.
Monroe (US 2014/0242914 A1 [0092] With reference to FIG. 11A, TX data entering into a Common Public Radio Interface (CPRI) 1105 splits to a baseband data capture system and into eight TX channels. Each TX channel includes a delay adjuster 1110 to compensate the delay of the TX signal and a phase adjuster 1115 to compensate the phase of the TX signal. Each adjusted TX signal proceeds to its respective transmitter 1120a and antenna for radiation. Couplers 1125 sample the TX signals from the antennas and provide feedback to switches 1130-1135, which selectively switch the sampled signals to the calibration receiver 1140b and into the baseband capture system. The baseband capture system simultaneously captures the TX input signal (REF) and calibration receiver feedback signal (FB). By measuring the time and phase differences between the sampled signals, it can align the delays and phases of all of the TX channels in the board by compensating for the differences using a phase adjuster 1115 and a delay adjuster 1110.) further teaches, wherein the test signals comprise IQ-signals, especially wherein the test signals are provided and/or received via a CPRI interface (paragraph [0092]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a Common public radio interface (CPRI), as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make this modification such that by measuring the time and phase differences between the sampled signals, the delays and phases of all of the TX channels in the board can be aligned by compensating for the differences using a phase adjuster 1115 and a delay adjuster, as taught by  Monroe (paragraph [092]).

Regarding dependent claim 16, Griesing et al (US 2011/0200084 A1) and Monroe (US 2014/0242914 A1) teach the antenna test system according to claim 3.
Griesing et al (US 2011/0200084 A1) fails to explicitly teach, wherein the channel emulator comprises a transceiver for every antenna port, wherein the transceivers are connected between the beamforming processor and the respective antenna port.
Monroe (US 2014/0242914 A1) teaches,  method for use with multiple antenna arrays is provided. Each antenna array includes a plurality of antenna elements, a plurality of transceivers, a clock recovery circuit, and a synchronization (sync) generator circuit  (paragraph [0018]).
Monroe (US 2014/0242914 A1) further teaches, The TX processing circuitry 215 receives analog or digital data (such as voice data, web data, e-mail, or interactive video game data) from the controller/processor 225. The TX processing circuitry 215 encodes, multiplexes, and/or digitizes the outgoing baseband data to generate processed baseband or IF signals. The RF transceivers 210a-210n receive the outgoing processed baseband or IF signals from the TX processing circuitry 215 and up-converts the baseband or IF signals to RF signals that are transmitted via the antennas 205a-205n (paragraph [0060]). In some embodiments, an antenna array supporting MIMO and/or beamforming is implemented on multiple independent PCBs. Similarly, a transceiver PCB that provides radio functions can be implemented on multiple independent PCBs (paragraph [0086])..
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a transceiver, as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make this modification for, adjusting phases of the clock and sync signals arriving at each transceiver in the antenna array such that the clock and sync signals arrive substantially edge-aligned at each transceiver, as taught by Monroe (paragraph [0018]).

Regarding dependent claim 18, Griesing et al (US 2011//0200084 A1) and Monroe (US 20140242914 A1)  teach the antenna test system according to claim 12.
Griesing et al (US 2011/0200084 A1) further teaches, wherein performing a channel emulation and evaluating the downstream test signals is performed in a single device, especially wherein the function of evaluating the downstream test signals is provided by a computer executable program (paragraphs  [0020],  [0025]).

Regarding dependent claim 19, Griesing et al (US 2011/0200084 A1) and Monroe (US 2014/0242914 A1)  teach the antenna test system according to claim 18.
Griesing et al (US 2011/0200084 A1) further teaches, comprising providing the antenna with test signals and/or receiving test signals from the antenna via a wired interface (figure 1).
Griesing et al (US 2011/0200084 A1) fails to teach, wherein the test signals comprise IQ-signals, especially wherein the test signals are provided and/or received via a CPRI interface.
Monroe (US 2014/0242914 A1 [0092] With reference to FIG. 11A, TX data entering into a Common Public Radio Interface (CPRI) 1105 splits to a baseband data capture system and into eight TX channels. Each TX channel includes a delay adjuster 1110 to compensate the delay of the TX signal and a phase adjuster 1115 to compensate the phase of the TX signal. Each adjusted TX signal proceeds to its respective transmitter 1120a and antenna for radiation. Couplers 1125 sample the TX signals from the antennas and provide feedback to switches 1130-1135, which selectively switch the sampled signals to the calibration receiver 1140b and into the baseband capture system. The baseband capture system simultaneously captures the TX input signal (REF) and calibration receiver feedback signal (FB). By measuring the time and phase differences between the sampled signals, it can align the delays and phases of all of the TX channels in the board by compensating for the differences using a phase adjuster 1115 and a delay adjuster 1110.) further teaches, wherein the test signals comprise IQ-signals, especially wherein the test signals are provided and/or received via a CPRI interface [0092]
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of  Griesing et al by providing a Common public radio interface (CPRI), as taught by  Monroe.
One of the ordinary skill in the art would have been motivated to make such a modification such that by measuring the time and phase differences between the sampled signals, the delays and phases of all of the TX channels in the board can be aligned by compensating for the differences using a phase adjuster 1115 and a delay adjuster, as taught by  Monroe (paragraph [0092]).

Regarding dependent claim 20, Griesing et al (US 2011/0200084 A1) and Monroe (US 2014/0242914 A1)  teach the antenna test system according to claim 19.
Griesing et al (US 2011/0200084 A1) further teaches, comprising determining calibration errors of the antenna based on the received downstream test signals (paragraph [0027]).
Prior art relevant but not cited in the office action
Mow et al (US 2011/0270567 A1) teaches, A wireless electronic device may serve as a device under test in a test system. The test system may include an array of over-the-air antennas that can be used in performing over-the-air wireless tests on the device under test (DUT). A channel model may be used in modeling a multiple-input-multiple-output (MIMO) channel between a multi-antenna wireless base station and a multi-antenna DUT. The test system may be configured to perform over-the-air tests that emulate the channel model. A design and analysis tool may be used to identify an optimum over-the-air test system setup. The tool may be used in converting a geometric model to a stochastic model for performing conducted tests. The tool may be used in converting a stochastic model to a geometric model and then further convert the geometric model to an over-the-air emulated stochastic model. The over-the-air emulated stochastic model may be used in performing conducted tests.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURESH K RAJAPUTRA/Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858